Title: From Thomas Jefferson to James Buchanan and William Hay, 13 August 1785
From: Jefferson, Thomas
To: Buchanan, James,Hay, William



Gentlemen
Paris Aug. 13. 1785.

Your favor of March 20. came to hand the 14th. of June, and the next day I wrote to you acknowleging the receipt, and apprising you that between that date and the 1st. of August it would be impossible to procure and get to your hands the draughts you desired. I did hope indeed to have had them prepared before this, but it will yet be some time before they will be in readiness. I flatter myself however they will give you satisfaction when you receive them and that you will think the object will not have lost by the delay. I was a considerable time before I could find an architect whose taste had been formed on a study of the antient models of this art: the style of architecture in this capital being far from chaste. I at length heard of one, to whom I immediatley addressed myself, and who perfectly fulfills my wishes. He has studied 20 years in Rome, and has given proofs of his skill and taste by a publication of some antiquities of this country. You intimate that you should be willing to have a workman sent to you to superintend the execution of this work. Were I to send one on this errand from hence, he would consider himself as the Superintendant of the Directors themselves and probably of the Government of the state also. I will give you my ideas on this subject. The columns of the building and the external architraves of the doors and windows should be of stone. Whether these are made  here, or there, you will need one good stone-cutter, and one will be enough because, under his direction, negroes who never saw a tool, will be able to prepare the work for him to finish. I will therefore send you such a one, in time to begin work in the spring. All the internal cornices and other ornaments not exposed to the weather will be much handsomer, cheaper and more durable in plaister than in wood. I will therefore employ a good workman in this way and send him to you. But he will have no employment till the house is covered, of course he need not be sent till next summer. I will take him on wages so long beforehand as that he may draw all the ornaments in detail, under the eye of the architect, which he will have to execute when he comes to you. It will be the cheapest way of getting them drawn and the most certain of putting him in possession of his precise duty. Plaister will not answer for your external cornice, and stone will be too dear. You will probably find yourselves obliged to be contented with wood. For this therefore, and for your windowsashes, doors, forms, wainscoating &c. you will need a capital housejoiner, and a capital one he ought to be, capable of directing all the circumstances in the construction of the walls which the execution of the plans will require. Such a workman cannot be got here. Nothing can be worse done than the house-joinery of Paris. Besides that his speaking the language perfectly would be essential. I think this character must be got from England. There are no workmen in wood in Europe comparable to those of England. I submit to you therefore the following proposition: to wit, I will get a correspondent in England to engage a workman of this kind. I will direct him to come here, which will cost five guineas. We will make proof of his execution. He shall also make himself, under the eye of the architect, all the drawings for the building which he is to execute himself: and if we find him sober and capable, he shall be forwarded to you. I expect that in the article of the drawings and the cheapness of passage from France you will save the expence of his coming here. But as to this workman I shall do nothing unless I receive your commands. With respect to your stone work, it may be got much cheaper here than in England. The stone of Paris is very white and beautiful, but it always remains soft, and suffers from the weather. The cliffs of the Seine from hence to Havre are all of stone. I am not yet informed whether it is all liable to the same objections. At Lyons and all along the Rhone is a stone as beautiful as that of Paris, soft when it comes out of the quarry, but very soon becoming  hard in the open air, and very durable. I doubt however whether the commerce between Virginia and Marseilles would afford opportunities of conveiance sufficient. It remains to be enquired what addition to the original cost would be made by the short land carriage from Lyons to the Loire and the water transportation down that to Bourdeaux, and also whether a stone of the same quality may not be found on the Loire. In this and all other matters relative to your charge you may command my services freely.
Having heard high commendations of a plan of a prison drawn by an architect at Lyons I sent there for it. The architect furnished me with it. It is certainly the best plan I ever saw. It unites in the most perfect manner the objects of security and health, and has moreover the advantage, valuable to us, of being capable of being adjusted to any number of prisoners, small or great and admitting an execution from time to time as it may be convenient. The plan is under preparation as for 40. prisoners. Will you have any occasion for slate? It may be got very good and ready prepared at Havre, and a workman or more might be sent on easy terms. Perhaps the quarry at Tuckahoe would leave you no other want than a workman.
I shall be glad to receive your sentiments on the several matters herein mentioned, that I may know how far you approve of them, as I shall with pleasure pursue strictly whatever you desire. I have the honour to be with great respect and esteem, gentlemen, Your most obedient & most humble servant,

Th: Jefferson

